Dissenting Opinion.
Egan, J.
I dissent from the conclusions of the court in this case. I -can not consider the article of the Civil Code which provides that corporations not authorized by law can not appear in court as a prohibitory law to the extent claimed for it. Nor can I give nay consent to permit one who had dealt with the plaintiff as a corporation and given a bond for -the faithful performance of his duties as an an officer of the corporation, .■and thus recognized its existence, to shelter himself under such plea ¡from just responsibility incurred as such officer by reason of his own default and unfaithfulness. He and his sureties are estopped from denying the existence of the corporation, as such, as much as would have been the corporators themselves when sued as such. Such I understand t-o be the doctrine not only of the United States courts, but of our own, which have frequently held that one dealing with a corporation thereby admits its existence as such, and that no other evidence is required.